DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/12/2022 has been entered.

Response to Arguments
Applicant’s arguments (09/12/2022) with respect to the art rejection of at least independent claims 1, 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The 09/12/2022 amendments to claims 1 and 21 overcome the prior art rejections relying on the Kawai and Kitta references. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 14 and 20 claim “a first adder/subtractor” and “a second 
adder/subtractor”. Here it is unclear how to interpret the “adder/subtractor”. If “adder/subtractor” claims a subtractor for both first and second adder/subractors the following problem exists: the instant specification discloses one adder and one subtractor in Fig. 9, 10 , and the subtractor is also referred to as an adder which  adds a negative value (performs subtraction)).

Dependent claims 2-3, 5-10 are also rejected since they depend on rejected claim 1.

Claim 21 also recited “the first adder/subtractor and second adder/subtractor” and is 

rejected based on the rationale used to reject claim 1 above.


Dependent claims 22-23 are also rejected since they depend on rejected claim 21.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3,  21, 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Randel et al. (U.S. 9,077,455).
With respect to claim 1, Randel et al. disclose: a first filter stage (Fig. 9 for example claimed first filter stage (in terms of performing filtering first)  comprises EQ1-1, EQ12 column 11, lines 50-67, column 12, lines 1-5) including: a first filter (EQ11 ,column 11, lines 52-54) configured to receive an in-phase signal component (EQ11 receives signal 1521 , an in-phase signal component (with other signal distortions and/or contributions) as disclosed in column 4, lines 1-3, column 1-15) and output a filtered in-phase signal (as shown in Fig. 9); and a second filter (EQ12) configured to receive a quadrature-phase signal component (1522 column 4, lines 1-3, column 1-15 ) and output a filtered quadrature-phase signal (as shown in Fig. 2); and a second filter stage (second filter stage comprises filters EQ112, EQ121, adders 9201, 9202) including: a third filter (EQ121) coupled to the second filter (EQ12) to receive the filtered quadrature-phase signal (as shown in Fig. 9); a fourth filter (EQ112) coupled to the first filter (EQ11)  to receive the filtered in-phase signal (as shown in Fig. 9); a first adder/subtractor circuit (adder 9201) coupled to the first (EQ11) and third (EQ121) filters and configured to combine the filtered in-phase signal with an output of the third filter (as shown), and provide an equalized in-phase signal (b1 (column 2, line 47) is an equalized in-phase (real) signal; and a second adder/subtractor circuit (adder 9202) coupled to the second and fourth filters (coupled to EQ12 and EQ112 as shown) and configured to combine the filtered quadrature-phase signal (out of EQ12)with an output of the fourth filter (EQ112), and provide an equalized quadrature-phase signal (b2, column 2, line 50).

With respect to claim 3, Randel et al. disclose: further comprising adaptation circuitry coupled to the first and second filter stages, the adaptation circuitry configured to adapt coefficients of the first and second filter stages.(not shown but the claimed adaptation circuitry provides control signal 7621 (for example), column 9, lines 54-61, column 11, lines 50-53, coefficient adaptation by the control signal out of the claimed adaptation circuitry is disclosed in column 7, lines 59-62 (also applicable to Fig. 9)).
With respect to claim 21, Randel et al. disclose: a first filter stage including Fig. 9 for example claimed first filter stage comprises EQ1-1, EQ12 column 11, lines 50-67, column 12, lines 1-5) including: a first filter (EQ11 ,column 11, lines 52-54) having an input to receive an in-phase signal component EQ11 receives signal 1521 , an in-phase signal component (with other signal distortions and/or contributions) as disclosed in column 4, lines 1-3, column 1-15), and having an output (as shown); and a second filter (EQ12) having an input to receive a quadrature-phase signal component (1522 column 4, lines 1-3, column 1-15), and having an output (as shown); and a second filter stage (second filter stage comprises filters EQ112, EQ121, adders 9201, 9202) including: a third filter 262having (EQ121) an input coupled to the output of the second filter (as shown), the third filter (EQ121) having an output; a fourth filter (EQ112)  having an input coupled to the output of the first filter (as shown, input coupled to the output of the first filter EQ11), the fourth filter having an output; a first adder/subtractor circuit (adder 9201) having a first input coupled to the output of the first  filter and having a second input coupled to the output of the third filter (as shown); and a second adder/subtractor circuit (9202) having a first input coupled to the output of the second filter (first input is coupled to the output of EQ12) and having a respective second input coupled to the output of the fourth filter (coupled to the output of EQ112 as shown).
Claim 23 is rejected based on the rationale used to reject claim 3 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Randel et al. (U.S. 9,077,455) in view of Xue et al. (U.S. 2019/0229884).
With respect to claim 2, Randel et al. do not disclose: 
first adaptation circuitry coupled to the first filter stage, the first adaptation circuitry configured to adapt coefficients of the first filter stage  second adaptation circuitry coupled to the second filter stage, the second adaptation circuitry configured to adapt coefficients of the second filter stage.  (The first filter stage and second filer stage of Randel et al. comprise FIR filters (column 11, line 67, column 12, lines 1-2, that have FIR structure as shown in Fig. 4 and the filter coefficients are adaptable, column 7, lines 59-62)
In the field of implementing filter adaptation, Xue et al. disclose: first adaptation circuitry coupled to a first filter stage, the first adaptation circuitry configured to adapt coefficients of the first filter stage  second adaptation circuitry coupled to a second filter stage, the second adaptation circuitry configured to adapt coefficients of the second filter stage (Fig. 1, first and second adaptation circuits 124, 126 adapting respective filter stages).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify Randel et al. based on Xue et al. to use
separate first and second adaptation circuits for the first and second filter stages to implement adaptation of the coefficients of each of the filter stages using first and second adaptation circuits to adapt coefficients of the first and second filter stages of Randel et al. using a known and suitable adaptation circuit arrangement.

Claim 22 is rejected based on the rationale used to reject claim 2 above.

Allowable Subject Matter
Claims 5-10 would be allowable if rewritten to overcome the rejection (of claim 1 upon which they depend on) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph (the 35 U.S.C. 112(b) must be overcome not by broadening the scope of claim 1 but by precisely claiming what Applicants’ regard as their invention), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Wang et al. U.S. 2020/0252094 refer to at least Fig. 2, 5.
Wang et al. U.S. 8,923,460 refer to at least Fig. 3-5.
Xie et al. U.S. 2012/0002979
Kim U.S. 5,475,444 refer to at least Fig. 5
Ryan et al. U.S. 4,053,837 refer to at least Fig. 3


Contract Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507. The examiner can normally be reached M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOPHIA  VLAHOS
Examiner
Art Unit 2633



/SOPHIA VLAHOS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        10/21/22